DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Reid on 15 December 2021.

The application has been amended as follows: 
Claim 2 line 2 “a second portion extending”
Claim 3 line 1 “an exposed section of the”
Claim 7 line 1 “the [[diffuser]]intercompressor pipes”
Claim 12 line 15 “fluidly [[liking]]linking the”
Claim 13 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 14 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 15 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 16 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 17 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 18 line 1 “The [[centrifugal]]multi-stage compressor”
 of the”
Claim 18 line 2-3 “The [[centrifugal]]multi-stage compressor”
Claim 19 line 1 “The [[centrifugal]]multi-stage compressor”
Claim 20 line 7 “the second centrifugal compressor”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments overcome the prior rejection of record.  Notably the prior art, Kupratis (US 2014/0271121), teaches a gas turbine engine with two centrifugal compressors with an intercooled system.  The amendments to claim 12 which specify that “the outlet of the diffuser pipes in fluid communication with an inlet of a second impeller”, and that the inlet is “located downstream of the first centrifugal compressor” is sufficient to get around the prior art.  In Kupratis the second impeller is downstream of the outlet of the diffuser pipes, but the inlet of the second impeller is not.  The inlet of the second impeller is on a different flow path than that of the diffuser outlets.  That difference in conjunction with the “fluid flow” which further implies that the elements are in the same fluid flow path, is enough that the limitations are no longer taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745